Title: From James Madison to James Monroe, 24 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 24. 1815
                    
                    I have recd yours covering the letters to Mr. Changuion & Genl. P. My hint as to the pecuniary arrangements for tracing the cases of the Negroes carried off was not meant to limit the amt. necessary for so important an object, but to diminish as much as possible the pecuniary discretion and the vague pretensions of the agents, so much perplexity having been experienced from such sources. I am aware of the difficulty of doing it with much precision; and that the best security must be found in the integrity & honor of those appointed. But the rates of allowance may perhaps be so fixed as to cut off or check expectations; and a general charge to avoid expences not necessary, may have an effect with those who are anxious to avoid difficulties in settling their accts.
                    If Henry be willing to accept Gibralter, conditionally, with an ulterior destination to Alicant, I see no objection to it. Tunis will be vacated by the recall of the Jew, and if you are satisfied with H’s prudence and other requisites for that Station, which is a very important one, you may assign him to it. ⟨Ma⟩laga, I understood, was to be left in the hands of Kirkpatrick.
                    In recalling Noah, it may be well to rest the measure pretty much on the ascertained prejudices of the Turks agst. his Religion, and its having become public that he was a Jew, a circumstance wch. it was understood at the time of his appt. might be witheld. Has it occurred to you that all the Powers on the Coast of Barbary, Morocco included, shd. be apprized in amicable terms of the cause & Object of the Expedn. agst. Algiers. As those powers receive no tribute and are, some at least, unfriendly to Algi⟨ers, t⟩hey will naturally be pleased to see her stripped of that mark of distinction, and may be the more easily conciliated to a friendly conduct toward our armament. Be so good as to arrange with Mr. Dallas, the proper order, in the case requested by Mr. Dexter, and let it be forwarded to me for signature. As Mr. Rush may have more leisure, he wd. readily prepare it. Yrs. affly.
                    
                        
                            James Madison
                        
                    
                 